11th Court of Appeals
Eastland, Texas
Opinion
 
Joseph Arbin Gaskins, III
            Appellant
Vs.                  Nos. 11-04-00289-CR & 11-04-00290-CR -- Appeals from Midland County
State of Texas
            Appellee
 
            Joseph Arbin Gaskins, III has filed in this court motions to withdraw his notices of appeal. 
Both motions are signed by appellant and his attorney.  TEX.R.APP.P. 42.2.  The motions are
granted.
            The appeals are dismissed.
 
PER CURIAM
 
January 31, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.